*344In a consolidated action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Nassau County (Mahon, J.), dated October 25, 2002, which granted the separate motions of the defendants Superior Computer Outlet, Inc., and Hempstead Commons, Inc., for summary judgment dismissing the complaint insofar as asserted against them.
Ordered that the order is affirmed, with one bill of costs.
The Supreme Court properly granted the defendants’ motions for summary judgment. In support of their respective motions, the defendants presented evidence establishing that the concrete wheel stop on which the injured plaintiff tripped while leaving a store carrying a box containing a computer monitor was not an inherently dangerous condition and was readily observable by the reasonable use of one’s senses (see Cupo v Karfunkel, 1 AD3d 48 [2003]; Gibbons v Lido & Point Lookout Fire Dist., 293 AD2d 646 [2002]; Plessias v Scalia Home for Funerals, 271 AD2d 423 [2000]). In response to the motions, the plaintiffs failed to raise a triable issue of fact. Krausman, J.P., Schmidt, Cozier and Mastro, JJ., concur.